Case 1:19-cv-00428-RGA Document 242 Filed 08/20/21 Page 1 of 2 PageID #: 6235




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FIRST QUALITY TISSUE, LLC,                       )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                ) C.A. No. 19-428-RGA
                                                 )
IRVING CONSUMER PRODUCTS                         )
LIMITED and IRVING CONSUMER                      )
PRODUCTS, INC.,                                  )
                                                 )
                      Defendants.                )

                               SPECIAL MASTER ORDER #15

       Irving moves to compel the production of certain *.prf files referenced as the “Source”

data in a spreadsheet produced by First Quality on August 2, 2021. Irving also moves to compel

First Quality to produce a Rule 30(b)(6) designee to testify about the *.prf files and documents

included in First Quality’s recent production, FQ_0102919-0103412. D.I. 239.

       Because trial is scheduled to start on September 13, 2021 (D.I. 187), I took this matter up

on an expedited basis. Each side submitted a three-page letter brief. I held a transcribed video

hearing on August 16, 2021. At my request, the parties made supplemental email submissions

on August 17, 2021. Because I found the development of First Quality’s attorney-client

privilege argument lacking, I allowed First Quality to submit an additional two-page letter brief

on August 19, 2021, and I allowed Irving, the movant, to submit a responsive two-page letter

brief on August 20, 2021. I have reviewed the parties’ submissions and the substantial record

submitted in relation to Special Master Orders #3 and #7, as well as the Court’s Memorandum

Order (D.I. 233) on First Quality’s objections to Special Master Order #7.
Case 1:19-cv-00428-RGA Document 242 Filed 08/20/21 Page 2 of 2 PageID #: 6236




       I find that the *.prf files are protected by the attorney-client privilege and, therefore,

Irving’s motion to compel their production is DENIED. Because I took this matter up on an

expedited basis, the reasons for my ruling will follow next week.

       As to the portion of Irving’s motion seeking a deposition, the parties shall meet and

confer regarding the need for a deposition in light of this Order and submit a joint email to the

Special Master no later than noon on Tuesday, August 24, 2021, on whether a dispute still exists.

       IT IS SO ORDERED.



Dated: August 20, 2021
                                                       Special Master Chad S.C. Stover




                                                  2
